Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the present application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180089592 A1 to Zeiler et al (hereinafter, Zeiler) in view of US 10558924 B2 to Achin et al (hereinafter, Achin).

As per claim 1, Zeiler teaches A method for personalized selection of inference models based on usage of other inference models, the method comprising: receiving an indication of a usage   of a first inference model by a first personalized device ([0025] “As an example, with respect to FIG. 2, computer system 202 and one or more computer systems 204 (e.g., computer systems 204a-204n) may interact with one another to develop a collection of training data (or other data) that can be utilized to (i) develop one or more machine learning models (or other prediction models or components), (ii) train/update the machine learning models at service platform 206 of computer system 202, the machine learning models at computer system 204a (e.g., models 208a-208n), or other machine learning models, or (iii) perform other operations. In one use case, when users of computer systems 204 provide inputs (e.g., images to be processed to identify concepts in the images or other inputs) to their respective machine learning models and obtain ;
receiving an indication of a usage of a second inference model by a second personalized device ([0025] “As an example, with respect to FIG. 2, computer system 202 and one or more computer systems 204 (e.g., computer systems 204a-204n) may interact with one another to ;
selecting a first additional inference model based on the first inference model ([0042] “In one use case, with respect to FIG. 3A, user interface 300 may present machine learning model representation 304 on the user interface 300. Upon the user's activation of an output-associated region (of machine learning model representation 304), user interface 300 may be caused to present options for representations of compatible models (or other components) that are configured to take the corresponding machine learning model's outputs as inputs and process such inputs. Such representations include machine learning model representation 306 and models 332-340 (which include machine learning models and non-machine learning models).” Examiner Note: Zeiler’s system selects a set of additional models for presentation based on the first inference model, specifically the model’s input/output characteristics.);
in response to the received indication of usage of the first inference model by the first personalized device, providing to the first personalized device information related to the selected first additional inference model ([0036] “In some embodiments, system 100 may cause user-selectable model representations, input/output representations, or other representations to be available via a user interface. Based on user input indicating selection of one or more model or input/output representations, system 100 may cause a presentation of the model representations, input/output representations, or other representations.” Examiner Note: Outputting model ; and
in response to the received indication of usage of the second inference model by the second personalized device, providing to the second personalized device information related to the selected second additional inference model ([0036] “In some embodiments, system 100 may cause user-selectable model representations, input/output representations, or other representations to be available via a user interface. Based on user input indicating selection of one or more model or input/output representations, system 100 may cause a presentation of the model representations, input/output representations, or other representations.” Examiner Note: Outputting model representations including input/output information of the additional models selected by the system in response to usage information (i.e., compatible input/outputs of the first model) is seen as equivalent to providing information related to the additional model.).

Zeiler teaches the selection of additional models based on the characteristics of a first model, but does not explicitly disclose selecting a second additional inference model based on the second inference model, wherein the second additional inference model differs from the first additional inference model.

Achin teaches selecting a second additional inference model based on the second inference model, wherein the second additional inference model differs from the first additional inference model (Column 79, lines 9-17 “In some embodiments, the system 100 selects predictive models for blending based on the model-specific predictive values, and blends the selected models (e.g., at step 432 of the method 400). The system 100 may use any suitable .

Zeiler and Achin are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zeiler’s modular model system with Achin’s selection of complementary models. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system, at the suggestion of Achin (column 79, lines 40-44, ‘In some cases, blending complementary top models may yield blended models with very high accuracy, relative to the component models. By contrast, blending non-complementary models may not yield blended models with significantly higher accuracy than the component models.”)

As per claim 2, the combination of Zeiler and Achin thus far teaches The method of claim 1.
Zeiler teaches wherein the selection of the first additional inference model is based on a compatibility of an output of the first inference model and an input of the first additional inference model, and wherein the selection of the second additional inference model is based on a compatibility of an output of the second inference model and an input of the second additional inference model ([0042] Upon the user's activation of an output-associated region (of machine learning model representation 304), user interface 300 may be caused to present options for representations of compatible models (or other components) that are configured to take the corresponding machine learning model's outputs as inputs and process such inputs. Such representations include machine learning model representation 306 and models 332-340 (which include machine learning models and non-machine learning models).).

As per claim 3, the combination of Zeiler and Achin thus far teaches The method of claim 1.
Zeiler teaches wherein the selection of the first additional inference model is based on a compatibility of an input of the first inference model and an output of the first additional inference model, and wherein the selection of the second additional inference model is based on a compatibility of an input of the second inference model and an output of the second additional inference model ([0038] “In some embodiments, building blocks of a workflow may include a set of operation blocks for processing inputs and creating outputs to be passed into other stages of the workflow. Some examples of these operation blocks include (i) machine learning models…” [0039] “…Moreover, a user interface of system 100 may guide the developer to select and connect operation blocks that are compatible with one another, thereby reducing errors resulting from application component incompatibility. The user interface (or its associated service platform) may provide a developer with a set of compatible options when the developer selects an operation block that he/she wants to input to, output to, or otherwise extend. Additionally, or alternatively, the user interface may prevent a developer from connecting two operation blocks that are not compatible with one another. Compatibility may, for example, be determined based on 

As per claim 4, the combination of Zeiler and Achin thus far teaches The method of claim 1.
Zeiler teaches wherein the selection of the first additional inference model is based on a compatibility of an input of the first inference model and an input of the first additional inference model, and wherein the selection of the second additional inference model is based on a compatibility of an input of the second inference model and an input of the second additional inference model ([0039] “…Moreover, a user interface of system 100 may guide the developer to select and connect operation blocks that are compatible with one another, thereby reducing errors resulting from application component incompatibility. The user interface (or its associated service platform) may provide a developer with a set of compatible options when the developer selects an operation block that he/she wants to input to, output to, or otherwise extend.” [0040] “In one scenario, for example, a workflow may include three (or more) branches, where… When an input image is provided as input to the workflow, the input image is provided as input to the moderation machine learning model, the object recognition model, and the third-party API model.” Examiner Note: [0040] demonstrates that Zeiler’s model combination system can select .

As per claim 5, the combination of Zeiler and Achin thus far teaches The method of claim 1. 
Zeiler teaches wherein the selection of the first additional inference model is based on a compatibility of an output of the first inference model and an output of the first additional inference model, and wherein the selection of the second additional inference model is based on a compatibility of an output of the second inference model and an output of the second additional inference model ([0045] “In some embodiments, service interface subsystem 112 may make available an option for one or more customizable models (or operation blocks) via a user interface. As an example, in addition to specific machine learning models or other models offered by a service platform of system 100 or a third party service platform, service interface subsystem 112 may provide model representations corresponding to the customizable models, which enables the user to define the input and output data type/format, how the input is processed to produce the output, or other parameters. In some embodiments, service interface subsystem 112 may provide one or more modules/sub-modules for a user to select to build the customizable models.” Examiner Note: [0045] Demonstrates that the system may select models with only a certain type of output (i.e., a compatible output) to present to the user.).

As per claim 6, the combination of Zeiler and Achin thus far teaches The method of claim 1.
wherein the received indication of the usage of the first inference model by the first personalized device comprises information related to outputs produced by the first inference model when used by the first personalized device, the received indication of the usage of the second inference model by the second personalized device comprises information related to outputs produced by the second inference model when used by the second personalized device, the selection of the first additional inference model is based on the information related to the outputs produced by the first inference model when used by the first personalized device, and the selection of the second additional inference model is based on the information related to the outputs produced by the second inference model when used by the second personalized device ([0039] “The user interface (or its associated service platform) may provide a developer with a set of compatible options when the developer selects an operation block that he/she wants to input to, output to, or otherwise extend. Additionally, or alternatively, the user interface may prevent a developer from connecting two operation blocks that are not compatible with one another. Compatibility may, for example, be determined based on input/output data types of the operation blocks. As an example, if a developer tries to add a block that takes as input the output of a previous block, the blocks may be determined to be compatible responsive to the input data type/format of that block and the output data type/format of the previous block being of the same data type/format. That simple check, in addition to other checks for constraints (e.g., such as where the processing of each block is happening or other checks), facilitates workflow operations.”).

As per claim 7, the combination of Zeiler and Achin thus far teaches The method of claim 1.
wherein the received indication of the usage of the first inference model by the first personalized device comprises information related to classification errors of the first inference model when used by the first personalized device, the received indication of the usage of the second inference model by the second personalized device comprises information related to classification errors of the second inference model when used by the second personalized device, the selection of the first additional inference model is based on the information related to the classification errors of the first inference model when used by the first personalized device, and the selection of the second additional inference model is based on the information related to the classification errors of the second inference model when used by the second personalized device ([0051] In another use case, model subsystem 114 may provide one or more reference indications of outputs (that are not to be derived from a machine learning model's processing of such reference inputs) to machine learning model 306. Such reference indications may include user indications that such outputs are inaccurate (e.g., a reference prediction output indicating that a reference image corresponds to the concept “dog” would be indicated as “Not Correct” if the reference image is an image of a baby bear and not a dog) or other reference indications (e.g., reference indications generated by one or more machine learning models). Upon being provided the reference indications (e.g., one or more inaccuracy indications, one or more prediction outputs indicated as being inaccurate, etc.), machine learning model 306 processes the reference indications to predict corresponding inputs that would have produced accurate prediction outputs had machine learning model 306 processed the corresponding inputs (also referred to in this paragraph as “intermediate reference prediction outputs”) (e.g., what inputs would have produced the accurate prediction outputs had they been provided to machine learning model 306 for processing). The intermediate reference prediction outputs may then be provided to machine learning model 304, which processes the intermediate reference outputs to learn and update .

As per claim 8, the combination of Zeiler and Achin thus far teaches The method of claim 1.
Zeiler teaches receiving indication of model usage, but does not explicitly disclose selection of a model based on the confidence level of the first inference model.

Achin teaches wherein the received indication of the usage of the first inference model by the first personalized device comprises information related to confidence levels associated with outputs produced by the first inference model when used by the first personalized device, the received indication of the usage of the second inference model by the second personalized device comprises information related to confidence levels associated with outputs produced by the second inference model when used by the second personalized device, the selection of the first additional inference model is based on the information related to the confidence levels associated with the outputs produced by the first inference model when used by the first personalized device, and the selection of the second additional inference model is based on the information related to the confidence levels associated with the outputs produced by the second inference model when used by the second personalized device (Column 35, lines 22-44 “The models may be tested in accordance with suitable testing techniques and scored according to a suitable scoring metric (e.g., .

Zeiler and Achin are analogous art because they are both directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zeiler’s modular model system with Achin’s selection of models based on accuracy of the model. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system, which can be accomplished by selecting models with higher accuracy scores (Achin column 35, lines 22-44 (above); column 52, lines 59-62, “The predictive modeling system 100 may significantly improve the productivity of analysts at any skill level and/or significantly increase the accuracy of predictive models achievable with a given amount of resources.”)

As per claim 11, the combination of Zeiler and Achin thus far teaches The method of claim 1. 
Zeiler teaches wherein the received indication of the usage of the first inference model by the first personalized device comprises information related to inputs provided to the first inference model by the first personalized device, the received indication of the usage of the second inference model by the second personalized device comprises information related to inputs provided to the second inference model by the second personalized device, the selection of the first additional inference model is based on the information related to the inputs provided to the first inference model by the first personalized device, and the selection of the second additional inference model is based on the information related to the inputs provided to the second inference model by the second personalized device ([0044] “…As another example, service interface subsystem 112 may require the user to provide other information to get the desired operation of that external resource. Such information may include (i) which files or what type of files are to be provided as input to the workflow (e.g., by specifying file name, parameters that files must match, file data type, etc.), (ii) how many of such files to process at any given time (e.g., batch mode)…”).

As per claim 12, the combination of Zeiler and Achin thus far teaches The method of claim 1
Zeiler teaches further comprising suggesting the first additional inference model selected based on the first inference model to a user of the first personalized device ([0042] “In one use case, with respect to FIG. 3A, user interface 300 may present machine learning model representation 304 on the user interface 300. Upon the user's activation of an output-associated region (of machine learning model representation 304), user interface 300 may be caused to present .

As per claim 13, the combination of Zeiler and Achin thus far teaches The method of claim 1.
Zeiler teaches further comprising causing the first personalized device to use a cascade of the first inference model and the first additional inference model selected based on the first inference model ([0037] “In some embodiments, a user may download and integrate an API client into the user's application. In some embodiments, the application may utilize the API client to make calls to one or more workflows created via system 100's service platform or user interface thereof. As an example, a single call to a workflow may cause multiple machine learning models of the workflow to be executed. The single call may cause a first machine learning model of the workflow to process one or more inputs and provide its outputs as inputs to one or more other machine learning models or non-machine-learning models, and cause those other machine learning models or non-machine-learning models to process the first machine learning model's outputs and provide their outputs to other components of the workflow or to the application (e.g., via the API client or other component of the application). In one use case, with respect to FIG. 3A, user interface 300 of a service platform displays representations of components related to functionalities to be provided via an application. For example, such components include machine learning models 302, 304, 306, and 308, non-machine-learning models 310 and 312, designated input sources (or type) 314, designated output destinations (or type) 316, 318, and 320, and input/output paths 322.”).

As per claim 14, the combination of Zeiler and Achin thus far teaches The method of claim 1. 

Zeiler teaches further comprising causing the first personalized device to use an aggregate of outputs of the first inference model corresponding to an input and of outputs of the first additional inference model corresponding to the input to determine an overall output corresponding to the input ([0039] “In some embodiments, a user can create a new workflow by leveraging APIs to compose different operation blocks together. The configuration may include the output of one operation block feeding into the input of another operation block. Configuring a list of operation blocks defines a graph that can then be run. The input to the overall graph may be provided to a first set of operation blocks that do not have another input defined. The output of the graph may be a set of outputs that are not connected to other operation blocks…” [0040] “In one scenario, for example, a workflow may include three (or more) branches… The third-party API model may be called (e.g., via a request to the third party API model that includes the image or a link to the image), and the third party API model's response may be combined with the original input image and passed to one or more operation blocks for further processing. As an example, the third party API model may be related to a service that checks images against a database of copyright images, and the third party API model may return an indication of whether the input image is likely subject to a copyright, information indicating what entities the copyright belongs, or other information.” Examiner Note: Zeiler’ system where a plurality of models may be run on the same input, and the output of the system corresponds to the output of the plurality of models is seen as equivalent to using an aggregate of the output of a first and additional model running on a given input as the output corresponding to that input.).


As per claim 15, the combination of Zeiler and Achin thus far teaches The method of claim 1. 
Zeiler teaches providing an input to a model, but does not explicitly teach taking an individual output from a first model of the plurality of models, provide a second input to the first additional inference model selected based on the first inference model to determine a second output, where the second input differs from the first input; and combine the first output and the second output to determine an overall output corresponding to a combination of the first input and the second input.

Achin teaches further comprising causing the first personalized device to: provide a first input to the first inference model to determine a first output (Column 37, lines 24-40, “Two or more models may be blended by combining the outputs of the constituent models. In some embodiments, the blended model may comprise a weighted, linear combination of the outputs of the constituent models. A blended predictive model may perform better than the constituent predictive models, particularly in cases where different constituent models are complementary. For example, a blended model may be expected to perform well when the constituent models tend to perform well on different portions of the prediction problem's dataset, when blends of the models have performed well on other (e.g., similar) prediction problems, when the modeling techniques used to generate the models are dissimilar (e.g., one model is a linear model and the other model is a tree model), etc. In some embodiments, the constituent models to be blended together are identified by a user (e.g., based on the user's intuition and experience).”);
provide a second input to the first additional inference model selected based on the first inference model to determine a second output, where the second input differs from the first input (Column 37, lines 24-40, “Two or more models may be blended by combining the outputs of the constituent models. In some embodiments, the blended model may comprise a weighted, linear combination of the outputs of the constituent models. A blended predictive model may perform better than the constituent predictive models, particularly in cases where different constituent models are complementary. For example, a blended model may be expected to perform well when the constituent models tend to perform well on different portions of the prediction problem's dataset, when blends of the models have performed well on other (e.g., similar) prediction problems, when the modeling techniques used to generate the models are dissimilar (e.g., one model is a linear model and the other model is a tree model), etc. In some embodiments, the constituent models to be blended together are identified by a user (e.g., based on the user's intuition and experience).”); and
combine the first output and the second output to determine an overall output corresponding to a combination of the first input and the second input (Column 37, lines 24-40, “Two or more models may be blended by combining the outputs of the constituent models. In some embodiments, the blended model may comprise a weighted, linear combination of the outputs of the constituent models. A blended predictive model may perform better than the constituent predictive models, particularly in cases where different constituent models are complementary. For example, a blended model may be expected to perform well when the constituent models tend to perform well on different portions of the prediction problem's dataset, when blends of the models have performed well on other (e.g., similar) prediction problems, when the modeling techniques used to generate the models are dissimilar (e.g., one model is a linear model and the other model is a tree model), etc. In some embodiments, the constituent models to be blended together are identified by a user (e.g., based on the user's intuition and experience).”).

Claim 19 is a system claim corresponding to method claim 1. Claim 19 requires at least one processor configured (Zeiler, [0062] “In some embodiments, the methods may be implemented in one or more processing devices (e.g., a digital processor, an analog processor, a digital circuit designed to process information, an analog circuit designed to process information, a state machine, and/or other mechanisms for electronically processing information). The processing devices may include one or more devices executing some or all of the operations of the methods in response to instructions stored electronically on an electronic storage medium. The processing devices may include one or more devices configured through hardware, firmware, and/or software to be specifically designed for execution of one or more of the operations of the methods.”). Claim 19 is rejected for the same reasons as claim 1.

Claim 20 is a program product claim corresponding to method claim 1. Claim 20 requires A non-transitory computer readable medium storing data and computer implementable instructions for carrying out a method (Zeiler, [0114] “26. A tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations comprising those of any of embodiments 1-25.”). Claim 20 is rejected for the same reasons as claim 1.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180089592 A1 to Zeiler et al (hereinafter, Zeiler) in view of US 10558924 B2 to Achin et al (hereinafter, Achin), further in view of US 20160094509 A1 to Ye (hereinafter, Ye).

As per claim 9, the combination of Zeiler and Achin thus far teaches The method of claim 1.

Zeiler and Achin teach selection of additional models based on a first model but do not explicitly disclose selection of a model based on usage time of a first model.

Ye teaches wherein the received indication of the usage of the first inference model by the first personalized device comprises information related to usage time of the first inference model by the first personalized device, the received indication of the usage of the second inference model by the second personalized device comprises information related to usage time of the second inference model by the second personalized device, the selection of the first additional inference model is based on the information related to the usage time of the first inference model by the first personalized device, and the selection of the second additional inference model is based on the information related to the usage time of the second inference model by the second personalized device ([0127] “In process 700, an affinity model is established for conversation items by using machine learning, so as to effectively predict a degree of concern for each conversation item by a user. The conversation items are intelligently sorted by using computation results of the model, so as to dynamically adjust positions of the conversation items…Through consideration of many factors, such as frequency and time attenuation of message transmission and reception, a degree of concern for conversation items can be adjusted dynamically to satisfy demands of the user to the greatest extent. Thus, the flexibility of the conversation list is greatly improved, and the user experience is enhanced. Further, two modes of model training (e.g., server-side and real-time model clients-side computation) are used in combination, so that a machine learning model training task that requires complex computation is executed on the server end, thereby effectively saving computation resources of the terminal while ensuring accuracy of model computation by the terminal.” Examiner Note: Zeiler teaches selection .

Zeiler, Achin, and Ye are analogous art because they are directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zeiler and Achin’s modular model system with Ye’s display of an item based on time of use. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase system efficiency and user satisfaction, which can be accomplished by presenting the most relevant items to the user (Ye, [0078] “Through consideration of many factors, such as frequency and time attenuation of message transmission and reception, a degree of concern for conversation items can be adjusted dynamically to satisfy demands of the user to the greatest extent. Thus, the flexibility of the conversation list is greatly improved, and the user experience is enhanced.”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180089592 A1 to Zeiler et al (hereinafter, Zeiler) in view of US 10558924 B2 to Achin et al (hereinafter, Achin), further in view of US 10275710 B1 to Teredesai et al (hereinafter, Teredesai).

As per claim 10, the combination of Zeiler and Achin thus far teach The method of claim 1.

Zeiler and Achin teach selection of additional models based on a first model but do not explicitly disclose selection of a model based on usage location of a first model.

Teredesai teaches wherein the received indication of the usage of the first inference model by the first personalized device comprises information related to locations of usage of the first inference model by the first personalized device, the received indication of the usage of the second inference model by the second personalized device comprises information related to location of usage of the second inference model by the second personalized device, the selection of the first additional inference model is based on the information related to the location of usage of the first inference model by the first personalized device, and the selection of the second additional inference model is based on the information related to the location of usage of the second inference model by the second personalized device (Column 15, lines 5-20, “In at least one of the various embodiments, applications, such as, machine learning (ML) engine 322, ingestion engine 324, ML model training engine 326, ML model answer engine 32, other applications 331, or the like, may be arranged to employ geo-location information to select one or more localization features, such as, time zones, languages, currencies, calendar formatting, or the like. Localization features may be used in user-interfaces, reports, as well as internal processes and/or databases. In at least one of the various embodiments, geo-location information used for selecting localization information may be provided by GPS 362. Also, in some embodiments, geolocation information may include information provided using one or more geolocation protocols over the networks, such as, wireless network 108 and/or network 110.” Column 21, lines 34-45, “In one or more of the various embodiments, model schemas may also define one or more relationships between different model objects. In this example, patient object 704 is related to encounter object 712 (indicated here by an edge illustrated with a dotted line) and patient object 722 is related to 732. In this example, the relationship represents that an encounter object represents an encounter with a particular patient. Accordingly, in .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180089592 A1 to Zeiler et al (hereinafter, Zeiler) in view of US 10558924 B2 to Achin et al (hereinafter, Achin), further in view of US 20100281078 A1 to Wang et Liu (hereinafter, Wang).

As per claim 16, the combination of Zeiler and Achin thus far teaches The method of claim 1. 

Zeiler and Achin teach selection of additional models based on input types of a model but do not explicitly disclose selection of a model in order to sort different input types into different models.

Wang teaches wherein the received indication of the usage of the first inference model by the first personalized device comprises an indication that the first personalized device uses the first inference model to handle at least a first type of input and a second type of input, and wherein the method further comprising, in response to the received indication of usage of the first inference model by the first personalized device, causing the first personalized device to: use the first inference model to handle at least the first type of input ([Abs] “Embodiments of the distributed data reorganization system and method operate in a general-purpose parallel execution environment that use an arbitrary communication directed acyclic graph. The vertices of the graph accept multiple data inputs and generate multiple data inputs, and may be of different types. Embodiments of the distributed data reorganization system and method include a plurality of distributed mappers that use a mapping criteria supplied by a developer to map the plurality of data records to data buckets.” [0052] “If the assigned data bucket is not at or near its memory capacity, then another determination is made as to whether a subsequent or next process requires sorted data as input (box 635). This sorting feature sorts data in the data buckets when necessary. If the next process needs sorted data, then the data records in the data bucket gets sorted before they are output from the distributed mapper 300 (box 640). Considering the possibility of huge data processing, embodiments of the distributed mapper 300 includes both in-memory sorting ; and
use the first additional inference model selected based on the first inference model to handle at least the second type of input ([Abs] “Embodiments of the distributed data reorganization system and method operate in a general-purpose parallel execution environment that use an arbitrary communication directed acyclic graph. The vertices of the graph accept multiple data inputs and generate multiple data inputs, and may be of different types. Embodiments of the distributed data reorganization system and method include a plurality of distributed mappers that use a mapping criteria supplied by a developer to map the plurality of data records to data buckets.” [0052] “If the assigned data bucket is not at or near its memory capacity, then another determination is made as to whether a subsequent or next process requires sorted data as input (box 635). This sorting feature sorts data in the data buckets when necessary. If the next process needs sorted data, then the data records in the data bucket gets sorted before they are output from the distributed mapper 300 (box 640). Considering the possibility of huge data processing, embodiments of the distributed mapper 300 includes both in-memory sorting and out-memory sorting.” Examiner Note: Wang sorts input data including a plurality of data types into buckets for parallel processing. When applied to Zeiler’s system including selection of models based on their compatibility with the input/output characteristics of the first model, the resulting system would select models suitable for a sorted input, wherein one model processes inputs of one type, and a second model processes inputs of a second type.).

.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180089592 A1 to Zeiler et al (hereinafter, Zeiler) in view of US 10558924 B2 to Achin et al (hereinafter, Achin), further in view of US 20160328661 A1 to Reese et al (hereinafter, Reese).

As per claim 17, the combination of Zeiler and Achin thus far teach The method of claim 1.

Zeiler and Achin teach selection of additional models based on input types of a model but do not explicitly disclose selection of a model based on the time window associated with an input.

wherein the received indication of the usage of the first inference model by the first personalized device comprises an indication that the first personalized device uses the first inference model to handle at least inputs received at a first time window and inputs received at a second time window, and wherein the method further comprising, in response to the received indication of usage of the first inference model by the first personalized device, causing the first personalized device to: use the first inference model to handle at least inputs received at the first time window ([Abs] “Provided is a process, including: obtaining a set of historical geolocations; segmenting the historical geolocations into a plurality of temporal bins” [0019] “FIG. 1 shows an example of a computing environment 10 having a predictive information retrieval system 12 that mitigates some, and in some cases all, of the above-described problems, as well as addresses several other weaknesses in traditional techniques described below. In some embodiments, the predictive information retrieval system 12 is operative to train machine learning models on historical geolocation data to construct predictive models that are location and time specific.” Examiner Note: Reese teaches receiving a set of geolocations including a timeframe and utilizing a plurality of models tailored to a specific time to process the plurality of geolocations by time. When applied to Zeiler’s system selecting models based on the compatible inputs and outputs of those models, the resulting system would, based on the first model being used to process a plurality of geolocations, select a plurality of models to run in parallel to process the geolocations (see also Zeiler [0039], branching workflow wherein a plurality of models process input).); and
use the first additional inference model selected based on the first inference model to handle at least inputs received at the second time window ([Abs] “Provided is a process, including: obtaining a set of historical geolocations; segmenting the historical geolocations into a plurality of temporal bins” [0019] “FIG. 1 shows an example of a computing environment 10 having .

Zeiler, Achin, and Reese are analogous art because they are directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zeiler and Achin’s modular model system with Reese’s time based input processing. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system, which can be accomplished by selecting models attuned to a specific time (Reese, [0019] “…In some embodiments, the predictive information retrieval system 12 is operative to train machine learning models on historical geolocation data to construct predictive models that are location and time specific. It is expected that these models will be more accurate than traditional hand coded rules and particularly those rules constructed without regard to time.”).

As per claim 18, the combination of Zieler and Achin thus far teaches The method of claim 1.

Zeiler and Achin teach selection of additional models based on input types of a model but do not explicitly disclose selection of a model based on the time window associated with an input.

Reese teaches wherein the received indication of the usage of the first inference model by the first personalized device comprises an indication that the first personalized device uses the first inference model to handle at least inputs associated with a first geographical area and inputs associated with a second geographical area, and wherein the method further comprising, in response to the received indication of usage of the first inference model by the first personalized device, causing the first personalized device to: use the first inference model to handle at least inputs associated with the first geographical area ([Abs] “Provided is a process, including: obtaining a set of historical geolocations; segmenting the historical geolocations into a plurality of temporal bins;” [0019] “FIG. 1 shows an example of a computing environment 10 having a predictive information retrieval system 12 that mitigates some, and in some cases all, of the above-described problems, as well as addresses several other weaknesses in traditional techniques described below. In some embodiments, the predictive information retrieval system 12 is operative to train machine learning models on historical geolocation data to construct predictive models that are location and time specific.” Examiner Note: Reese teaches receiving a set of geolocations and utilizing a plurality of models tailored to a specific geolocation to process the plurality of geolocations. When applied to Zeiler’s system selecting models based on the compatible inputs and outputs of those models, the resulting system would, based on the first model being used to process ; and
use the first additional inference model selected based on the first inference model to handle at least inputs associated with the second geographical area ([Abs] “Provided is a process, including: obtaining a set of historical geolocations; segmenting the historical geolocations into a plurality of temporal bins” [0019] “FIG. 1 shows an example of a computing environment 10 having a predictive information retrieval system 12 that mitigates some, and in some cases all, of the above-described problems, as well as addresses several other weaknesses in traditional techniques described below. In some embodiments, the predictive information retrieval system 12 is operative to train machine learning models on historical geolocation data to construct predictive models that are location and time specific.” Examiner Note: Reese teaches receiving a set of geolocations and utilizing a plurality of models tailored to a specific geolocation to process the plurality of geolocations. When applied to Zeiler’s system selecting models based on the compatible inputs and outputs of those models, the resulting system would, based on the first model being used to process a plurality of geolocations, select a plurality of models to run in parallel to process the geolocations (see also Zeiler [0039], branching workflow wherein a plurality of models process input).).

Zeiler, Achin, and Reese are analogous art because they are directed to machine learning models. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Zeiler and Achin’s modular model system with Reese’s location based input processing. The modification would have been obvious to one of ordinary skill in the art because they would have been motivated to increase the accuracy of the system, which can be accomplished by selecting models attuned to a specific location (Reese, [0019] “…In some embodiments, the predictive information retrieval system 12 is operative to train .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20160283481 A1 to Morley et al, US 9443199 B2 to Pinckney et al, “Location-aware online learning for top-k recommendation” to Palovics et al, “Amazon.com Recommendations Item-to-Item Collaborative Filtering” to Linden et al, “Explainable Movie Recommendation Systems by using Story-based Similarity” to Lee et Jung, “A vertex similarity index for better personalized recommendation” to Chen et al, and “Contextual Model-Based Collaborative Filtering for Recommender Systems” to Bachmann are considered pertinent due to the item recommendation systems disclosed. US 20190042955 A1 to Cahill et al and US 20190163667 A1 to Feuz et al are considered pertinent due to the model selection systems disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached on Monday-Friday from 9:30 A.M. to 6:00 P.M. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo, can be reached at telephone number 571-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Respectfully Submitted,

/PAUL GORDON SMITH/Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126